DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 8, and 15 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having scanning, the content is traversing the network, wherein the content traversing the network comprises a transfer of the packets for loading or updating a web page to a storage location associated with a resource identifier, wherein the web page being loaded or updated is detected via a hash associated with the web page, wherein a change in the hash is detected when the web page is loaded or updated to the storage location, the packets are associated with a network address of a plurality of network addresses on a customer list; building, a keyterm index from the plurality of content elements, wherein building the keyterm index comprises parsing the plurality of content elements; and storing, the keyterm index in a repository deployed in the network for use in generating a search result in response to receiving a query from a user with a combination of all recitations as defined in claim(s) 1, 8, and 15.
Therefore, claim(s) 1-20 are presently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152